Title: From John Adams to Richard Cranch, 29 August 1756
From: Adams, John
To: Cranch, Richard


     
      My Friend
      
       August 29th 1756
      
     
     I am set down with a Design of writing to you.—But the narrow Sphere I move in, and the lonely unsociable Life I lead, can furnish a Letter with little more than Complaints of my hard fortune. I am condemnd to keep School two Years longer. This I sometimes consider as a very grievous Calamity and almost sink under the Weight of Woe.—But shall I dare to complain and to murmur against Providence for this little Punishment, when my very Existence, all the Pleasure I enjoy now, and all the Advantages I have of preparing for hereafter, are Expression of Benevolence that I never did and never could deserve? Shall I Censure the Conduct of that Being who has poured around me, a great Profusion, of those good Things that I really want, because he has kept from me other Things that might be improper and fatal to me if I had them. That Being has furnished my Body with several senses, and the world around it with objects suitable to gratify them. He has made me an erect Figure, and has placed in the most advantageous Part of my Body, the sense of Sight. And He has hung up in the Heavens over my Head and Spread out in the Fields of Nature around me those glorious Shows and appearances with which my Eyes and my Imagination are extremely delighted. I am pleasd with the beautiful Appearance of the Flower, and still more pleased with the Prospect of Forrests and of Meadows, of verdant Feilds and Mountains covered with Flocks, but I am thrown into a kind of Transport when I behold the amazing Concave of Heaven sprinkled and glittering with Starrs. That Being has bestowed upon some of the Vegetable species a fragrance that can almost as agreably entertain our sense of smell. He has so wonderfully constituted the Air we live in, that by giving it a particular Kind of Vibration, it produces in us as intense sensations of Pleasure as the organs of our Bodies can bear in all the varieties of Harmony and Concord. But all the Provision that he has made for the Gratification of my senses, tho very engaging Instances of Kindness, are much inferiour to the Provisions for the Gratification of my nobler Powers of Intelligence and Reason. He has given me Reason to find out the Truth, and the real Design of my Existence here, and has made all Endeavours to promote that Design, agreable to my mind, and attended with a conscious Pleasure and Complacency. On the Contrary, he has made a different Course of Life, a Course of Impiety and Injustice, of Malevolence and Intemperance, appear shocking and deformed to my first Reflection. He has made my Mind capable of receiving an infinite Variety of Ideas from those numerous material Objects with which we are environed. And of retaining, compounding and arranging the vigourous Impressions which we receive from these into all the Varieties of Picture and of Figure. By inquiring into the Scituation, Produce, Manufactures &c. of our own, and by travailing into, or reading about other Countries, I can gain distinct Ideas of almost every Thing upon this Earth at present, and by looking into history I can settle in my mind a clear and a Comprehensive View of the Earth at its Creation, of its various Changes and Revolutions, of its progressive Improvement, sudden Depopulation by a Deluge, and its graduall Repeopling, of the Growth of several Kingdoms and Empires, of their Wealth and Commerce, their Wars and Politicks, of the Characters of their principal Leading Men, of their Grandeur and Power their Virtues and Vices, of their insensible Decays at first, and of their swift Destruction at last. In fine we can attend the Earth from its Nativity, thro all the various Turns of Fortune, through all its successive Changes, thro all the Events that happen on its surface, and all the successive Generations of Mankind, to the final Conflagration, when the whole Earth with its appendages shall be consumed by the furious Element of Fire. And after our minds are furnishd with this ample store of Ideas, far from feeling burdend or overloaded, our thots are more free, and active, and clear than before, and we are capable of spreading our acquaintance with Things much further. Far from being satiated with Knowledge our Curiosity is only improved and increasd, our Thoughts rove beyond the visible diurnal sphere, range thro the immeasurable Regions of the Universe, and loose them selves amongst a Labyrinth of Worlds, and not contented with knowing what is, they run forward into Futurity, and search for new Employment there. Then they can never stop! The wide, the boundless Prospect lies before them! Here alone they find Objects adequate to their Desires. Shall I now presume to complain of my hard Fate, when such ample Provision has been made to gratify all my senses, and all the Faculties of my soul? God forbid. I am happy and I will remain so, while Health is indulgd to me, in Spight of all the other Adverse Circumstances that Fortune can place me in. I expect to be joked upon, for writing in this serious manner, when it shall be known what a Resolution I have lately taken. I have engagd with Mr. Putnam to study Law with him, 2 years, and to keep the school at the same time. It will be hard work, but the more difficult and dangerous the Enterprize, a brighter Crown of Lawrell is bestowed on the Conqueror. However I am not without Apprehensions concerning the success of this Resolution. But I am under much fewer Apprehensions than I was when I thought of preaching. The frightful Engines of Ecclesiastical Councils, of diabolical Malice and Calvinistical good nature never failed to terrify me exceedingly whenever I thought of Preaching. But the Point is now determined, and I shall have Liberty to think for myself without molesting others or being molested myself. Write to me the first Opportunity, and tell me freely whether you approve my Conduct. Please to present my tenderest Regards to our two Friends at Boston, and suffer me to subscribe myself your sincere Friend,
     
      John Adams
     
    